        Case: 3:19-cv-00142-jdp Document #: 57 Filed: 06/05/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN



THE DEMOCRATIC PARTY OF WISCONSIN,
COLLEEN ROBSON; ALEXIA SABOR; PETER KLITZKE;
DENIS HOSTETTLER, JR.; DENNIS D. DEGENHARDT;
MARCIA STEELE; NANCY STENCIL; and                                       Civil Action No.: 19-cv-142
LINDSAY DORFF,

                             Plaintiffs,

                       -against-

ROBIN VOS, in his official capacity as speaker of the
Wisconsin State Assembly; SCOTT L. FITZGERALD, in
his official capacity as majority leader of the Wisconsin
State Senate; ALBERTA DARLING, in her official
capacity as co-chair of the Wisconsin Joint Committee on
Finance; JOHN NYGREN, in his official capacity as co-
chair of the Wisconsin Joint Committee on Finance;
ROGER ROTH, in his official capacity as President of the
Wisconsin State Senate; JOAN BALLWEG, in her official
capacity as co-chair of the Wisconsin Joint Committee for
Review of Administrative Rules; STEPHEN L. NASS, in
his official capacity as co-chair of the Wisconsin Joint
Committee for Review of Administrative Rules;
JOEL BRENNAN, in his official capacity as Secretary of
the Wisconsin Department of Administration;
TONY EVERS, in his official capacity as Governor of the
State of Wisconsin, and JOSHUA L. KAUL, in his official
capacity as Attorney General of the State of Wisconsin,

                             Defendants.




       JOINT REPORT REGARDING EARLIEST AVAILABLE TRIAL DATE
______________________________________________________________________________

       Pursuant to the Court’s Order of May 29, 2019 (Dkt. 56), the parties jointly report that

September 21, 2020, is the earliest trial date on which all parties are available.
        Case: 3:19-cv-00142-jdp Document #: 57 Filed: 06/05/19 Page 2 of 2



Dated: June 5, 2019                    Respectfully submitted,

                                        HOLWELL SHUSTER & GOLDBERG LLP

                                        By:    /s/ Vincent Levy__________________
Sarah A. Zylstra                                 Vincent Levy (vlevy@hsgllp.com)
State Bar No. 1033159                            Kevin D. Benish (kbenish@hsgllp.com)
Boardman & Clark LLP                             Timothy W. Grinsell (tgrinsell@hsgllp.com)
1 South Pinckney Street, Suite 410               425 Lexington Avenue, 14th Floor
P.O. Box 927                                     New York, NY 10017
Madison, WI 53701                                (646) 837-5151
(608) 257-9521
szylstra@boardmanclark.com

                                                Counsel for the Plaintiffs


 GINGRAS CATES & WACHS LLP                     Joshua L. Kaul
                                               Attorney General of Wisconsin
 /s/ Paul A. Kinne____________
 Paul A. Kinne                                  /s/ Maura FJ Whelan*______
 State Bar No.: 1021493                        Maura FJ Whelan
 Riley C. Leonard                              Assistant Attorney General
 State Bar No.: 1101452                        State Bar #1027974
                                               Wisconsin Department of Justice
 Attorneys for Defendants Tony Evers           Post Office Box 7857
 and Joel Brennan                              Madison, Wisconsin 53707-7857
                                               (608) 266-3859
                                               whelanmf@doj.state.wi.us
 TROUTMAN SANDERS LLP
                                               Attorneys for Defendant,
                                               Attorney General Joshua L. Kaul
 By: _/s/ Misha Tseytlin_________
 Misha Tseytlin                                * Counsel of Record
 State Bar No. 1102199
 Troutman Sanders LLP
 1 N. Wacker Drive, Ste. 2905
 Chicago, IL 60606
 (608) 999-1240
 (312) 759-1939
 E-mail: misha.tseytlin@troutman.com

 Counsel for Legislative Defendants




                                           2
